Case 1:17-cv-00291-MAC-KFG Document 39-1 Filed 03/27/20 Page 1 of 1 PageID #: 1619




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                           BEAUMONT DIVISION

   BARTHOLOMEW GRANGER,                      §
              Petitioner,                    §
                                             §
   v.                                        § Civil Action No. 1:17-CV-291
                                             §
   LORIE DAVIS, Director,                    §      (Death Penalty Case)
   Texas Department of Criminal              §
   Justice, Correctional Institutions        §
   Division,                                 §
                     Respondent.             §

                               SCHEDULING ORDER

         The Joint Motion for Proposed Scheduling Order (Dkt. No. ____) is

   hereby GRANTED. It is hereby

         ORDERED that the current stay is lifted and this case now active. It is

   further

         ORDERED that Petitioner will file his Second Amended Petition within

   sixty days of the entry of this order. It is further

         ORDERED that Respondent will file her answer within sixty days of the

   filing of petitioner’s Second Amended Petition. It is finally

         ORDERED that Petitioner, if he so wishes, will file a reply brief within

   thirty days after Respondent files her answer.

         It is so ORDERED.
